RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 17a0083p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 JOHN R. TURNER,                                          ┐
                                 Petitioner-Appellant,    │
                                                          │
                                                           >               No. 15-6060
        v.                                                │
                                                          │
                                                          │
 UNITED STATES OF AMERICA,
                                                          │
                                Respondent-Appellee.      │
                                                          ┘

                               Decided and Filed: April 13, 2017

          Before: COLE, Chief Judge; BATCHELDER, MOORE, CLAY, GIBBONS,
            ROGERS, SUTTON, COOK, McKEAGUE, GRIFFIN, KETHLEDGE,
                    WHITE, STRANCH, and DONALD, Circuit Judges.
                                   _________________

                                             ORDER
                                      _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous opinion and
judgment of this court, to stay the mandate and to restore the case on the docket sheet as a
pending appeal.

       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

                                             ENTERED BY ORDER OF THE COURT



                                             Deborah S. Hunt, Clerk